989 F.2d 500
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Timothy Lamar MCLESTER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-3988.
United States Court of Appeals, Sixth Circuit.
March 18, 1993.

1
Before KENNEDY and SUHRHEINRICH, Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
Timothy Lamar McLester appeals a district court judgment denying his motion to vacate filed pursuant to 28 U.S.C. § 2255.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In 1990, McLester pled guilty to conspiracy to distribute crack cocaine and was sentenced to ninety-seven months imprisonment.   On direct appeal, this court affirmed McLester's conviction and sentence.


4
McLester subsequently filed his motion to vacate, alleging that he received ineffective assistance of counsel because his trial and appellate counsel did not argue that he was entitled to certain reductions under the United States Sentence Guidelines.   The district court determined that McLester's claims were without merit and dismissed the case.   McLester has filed a timely appeal.


5
Upon review, we conclude that the district court properly denied McLester's motion to vacate.   McLester has failed to show a fundamental defect in the proceedings that inherently resulted in a complete miscarriage of justice or an error so egregious that it amounted to a violation of due process.   United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.1990) (per curiam).


6
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion and order filed on August 26, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation